Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Prior art by Gore (US 20060118411), which discloses a channel estimation part that acquires an estimated impulse response which is an estimate value of an impulse response of a channel between a wireless terminal and the wireless apparatus points ([0064], “the receiver obtains an initial impulse response estimate (which is a sequence of time-domain samples) for each symbol period.”); 
a tap location error detection part that detects a tap location error between estimated impulse responses acquired at different time points ([0064], “then performs code matching for each channel tap to obtain a final impulse response estimate for the desired transmitter. Initially, the receiver performs an inverse transform on the P received pilot symbols, Y(k,n) for k.epsilon.K.sub.pilot(n), for each symbol period n to obtain an initial impulse response estimate, y(l,n) for l=1, . . . , P, for that symbol period (block 612). The inverse transform may be an IDFT or some other linear transform.”).
However, the combinations of the indicated prior arts do not disclose rest of the claim limitations in each independent claim.


Claim 1. A wireless apparatus, comprising: 
a channel estimation part that acquires an estimated impulse response which is an estimate value of an impulse response of a channel between a wireless terminal and the wireless apparatus; 
a tap location error detection part that detects a tap location error between estimated impulse responses acquired at different time points; and 
a channel prediction part that calculates a predicted impulse response which is an impulse response of the channel at a future time point by using the estimated impulse responses and the tap location error.

Claim(s) 10 and 11 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) claims 1, 10 and 11 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411